DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Morrow et al (U.S. 7,927,554) in view of Morito et al (PG-PUB US 2012/0171079).
Regarding claim 1, Morrow et al disclose an air purifier (ABSTRACT). The apparatus comprises
(1) an ultraviolet lamp 50 (i.e. a light source, Figures 1-3, & 6, col. 2, line 67);
(2) photocatalyst provided on an annular porous dielectric body 30 enveloped by annular filters 40/42, wherein the annular dielectric body 30 enveloped by the annular filters 40/42 is concentrically arranged outside of the lamp 50 (i.e. a catalytic member…a mesh-like carrier formed a tubular shape…a photocatalyst …on…the carrier…, Figures 1-3, & 6, col. 2, line 58-62, col. 4, line 48-49, & col. 5, line 38-48):
(3) a cylindrical UV chamber 60 coated with UV reflective material, wherein the chamber 60 having UV reflective coating is concentrically arranged outside of the annular porous dielectric body 30 enveloped by the filters 40/42 having photocatalyst and reflects the light (i.e. a reflecting tube…outside… the carrier member…, Figures 1-3, & 6, col. 3, line 3-5);
(4) a blower 20 in a housing having an inlet at one end of the chamber 60 (Figures 1-3, & 6, col. 2, line 51-52).
The limitation of “a mesh-like carrier formed in a tubular shape” does not recite any additional structure and will be interpreted as “a carrier/substrate having apertures/pores/opening formed in a tubular/cylindrical/annular shape”. Morrow teaches an annular porous dielectric body 30 enveloped by the filters 40/42, reading on “a mesh-like carrier formed in a tubular shape”
Morrow teaches a blower 20 can supply air for the device (Figures 2-3, & 6, col. 2,line 51-52), but does not teach the blower having a rotatable impeller. However, Morito et al disclose an air purifier (ABSTRACT). Morito teaches that the apparatus comprises a casing 2, a photocatalytic unit 10 having an ultraviolet radiation source 13, and an exhaust fan 3 having a blade rotating along an axis in a housing for generating air current (Figure 1, paragraphs [0037] – [0038]). The teaching of Morito shows that utilizing an exhaust fan having a rotatable blade in a housing is an equivalent structure for generating air current/flowing air in an air purifier. Therefore, it would be obvious for one having ordinary skill in the art to utilize an exhaust fan having a rotatable blade in a housing because it is an art-recognized equivalent. 
It should be noted that claim requires “a centrifugal blower” including “an impeller” and “a housing”. Morito teaches an exhaust fan having a rotatable blade in a housing, reading on “a centrifugal blower”.
Regarding claim 2, Morrow teaches that an air inlet 14 is at one side of the UV chamber 60 while an air outlet 16 is at other side of the UV chamber 60 (Figures 1-2, & 6, col. 2, line 49-50). Morito teaches that (i) the casing 2 comprises an air inlet and an air outlet at two ends to enclose the photocatalyst unit 10 therewithin; and (ii) the exhaust fan 3 is provided at the outlet (Figure 1, paragraph [0038]) 
Regarding claim 3, Morrow teaches that photocatalyst is provided on an annular porous dielectric body 30 enveloped by annular filters 40 and 42 (i.e. multiply winds/layers, Figures 1-3, & 6, col. 2, line 58-62, & col. 5, line 38-48).
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over  Morrow et al (U.S. 7,927,554)as applied to claim 1 above, and further in view of Jeon (PG-PUB US 2010/0092346).
Regarding claim 4, Morrow teaches that the annular dielectric body 30 enveloped by the filters 40 and 42 are supported/hold by supporting structures, such as mesh screen 44, walls 24/32, and/or baffles 280 (Figures 1-3 & 6, col. 2, line 57-62 7 col. 11, line 41-42), but does not the supporting structure as being withdrawable/removable/detachable. However, Jeon discloses an air purifier (ABSTRACT). Jeon teaches that the apparatus comprises an ultraviolet lamp 110, a porous pipe 120 having photocatalyst, and a reflecting structure 140 within a case body 210, wherein the photocatalyst pipe 120 includes a fixing means and a fixing hook for easy attachment/detachment (Figures 2-6, paragraphs [0036], & [041]). Therefore, it would be obvious for one having ordinary skill in the art to utilize a fixing means/hook as suggested by Jeon in order to easily attach/detach some components within the device of Morrow.
Regarding claim 5, Morrow teaches that that blower 20 is adjunct to the UV lamp 50 (Figures 1-3, & 6). Jeon teaches that fixing hooks 123 having elasticity are provided for holding the UV lamp 110 (Figures 2-6,paragraph [0036]). 
Regarding claim 6, Jeon teaches that the fixing means and the fixing hooks are provided for easy attachment/detachment (paragraphs [0036] & [0041]).
Conclusion
Claims 1-6 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIUYU TAI whose telephone number is (571)270-1855. The examiner can normally be reached Mon.-Fri. 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIUYU TAI/Primary Examiner, Art Unit 1795